Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE amendment filed on May 27, 2022, where Applicant amended the claims. Claims 1-10,12-21 remain pending.
Response to Arguments
Applicant’s arguments, filed 5/27/22, with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection based on Good in view of Soderstrom in further view of MMO Champion in further view of Motorola (see details below). 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to properly show top and bottom extrusion openings 1307 and 1308, and circular middle extrusion opening 1309 as described in paragraph 77 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  As shown in Figure 13, the top image of the figure shows the reference numbers "1307" “1308” and "1309" all being used on the same surface, all in proximity to each other, and all appearing to designate the same thing (but it is unclear what they are designating).  However, the bottom image then shows reference “1308” in a location different from the other images thus creating more confusion regarding what the reference is pointing to or applies to. Also, reference “1309” appears that it can be designating either the hole on the left of the reference or the hole on the right of the hole. Furthermore, all the other reference numbers in the three images of figure 13, “1301” through “1310”, are unclear exactly what part(s) of the images they are referring to and designating. Other figures, such as figures 1-3, have reference numbers which have lines that clearly designate what the reference applies to and is designating. However, those lines (or arrows or something similar) are missing in figure 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10,12-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
Lines 10 and 14 both recite “a front surface of the bezel”. It is unclear if the two recitations of “a front surface” refer to the same surface (in which case the second recitation should be preceded with “the”) or if they are two different surfaces (in which case the second recitation would be a second front surface);
Lines 10-11 recite “… venting holes formed on a front surface of the bezel, top and bottom extrusion openings positioned…”. The grammatical flow of this limitation appears incorrect since “top and bottom…” is not preceded by a wherein clause or is not given proper introduction into the claim. It is unclear how the limitation “top and bottom extrusion openings” relates to the other claim elements;
Lines 10-11 recite “top and bottom extrusion openings”. It is unclear how many openings are being claimed, whether there are multiple openings on both the top or bottom or both, and if the openings are on the bezel itself or on another surface;
Lines 10-12 recite “… openings… at a top side surface of the bezel and a bottom side surface…”. It is unclear if the openings are throughout the entire bezel, or just on the wide portion, or just on the narrow portion;
Lines 14-15 recites “enable direct airflow from the venting holes and the top and bottom extrusion openings into the at least one vent…”. It is unclear if the airflow first goes from the venting holes, then into each of the openings, and then into the vent, and it is further unclear which of the top and bottom extrusion openings the airflow goes to first.
Claim 17 is a slight variations of the rejected claim 1 above, and is therefore rejected based on the same rationale.
Dependent claims 2-10,11-16,18-21 are inherit the deficiencies of the independent claims and are thus rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Good (US Publication 20140376623) in view of Soderstrom, Thomas (“Cooler Master MasterBox 5 EATX Mid-Tower Case Review: External & Internal Features”, 7/12/2016, access: https://www.tomshardware.com/reviews/-cooler-master-masterbox-5-eatx-mid-tower-case,4672.html) in further view of MMO Champion (“adding in case fans: Blow air into the case or suck air out?”, 1/15/2011, access: https://www.mmo-champion.com/threads/831741-adding-in-case-fans-Blow-air-into-the-case-or-suck-air-out) in further view of Motorola (“MDV580T Users manual”, 9/12/2007).
In reference to claim 1, Good teaches a hardware encoder comprising:
a chassis including at least one vent cut into a first surface of the chassis (see at least paragraph 11, which teaches a computing device like a computer, and which inherently has vents for cooling);
an input interface disposed within the chassis and configured to receive a media signal (see at least paragraph 12, which teaches an input interface for stream input);
encoding circuitry disposed within the chassis and configured to encode the media signal to generate a media stream (see at least paragraph 13 lines 1-4, and paragraph 37, which teaches encoding the stream); 
a network interface disposed within the chassis and configured to send the media stream to a publishing destination (see at least paragraph 17 lines 12-15 and paragraph 38, which teaches sending the stream to a destination). 
Good fails to explicitly teach a bezel removably attached to the first surface of the chassis and enabling a view of a display screen, a front surface of the bezel having a wide portion and a narrow portion, the narrow portion of the bezel is narrower than the wide portion of the bezel, the narrow portion of the bezel extruding in a forward direction away from the first surface of the chassis, the narrow portion of the bezel including venting holes formed on a front surface of the bezel, top and bottom extrusion openings positioned respectively at a top side surface of the bezel and a bottom side surface of the bezel, wherein the venting holes and the top and bottom extrusion openings enable direct airflow from the venting holes and the top and bottom extrusion openings into the at least one vent cut into the surface of the chassis, and the wide portion of the bezel having holes to enable touching of the display screen, one or more buttons, and at least one light emitting diode status indicator.
However, Soderstrom teaches a computer case for signal processing and discloses a metal box/chassis in which all the computer components and fans are mounted inside, and the metal box has a front panel frame/bezel attachment (see the attached PDF rendering of the above mentioned webpage “Cooler Master MasterBox 5 EATX Mid-Tower Case Review” of Soderstrom. Specifically see the figure on the bottom of page 5 [herein image 2], top of page 6 [herein image 3], and on page 9). The front panel has an interface at the top of the panel which has buttons, LED indicators and input ports, where all can be touched and all are on the wide portion of the panel (see Soderstrom, figure at top of page 3 [herein image 1]), and the front panel also facilitates airflow into the computer case.

    PNG
    media_image1.png
    743
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    953
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    1026
    media_image3.png
    Greyscale


The front panel frame of Soderstrom teaches the claimed “bezel” as follows:
a bezel removably attached to the first surface of the chassis  (Soderstrom, at least Image 2, #1 which shows a front panel frame removeably attached to the computer box/chassis)
a front surface of the bezel having a wide portion and a narrow portion, the narrow portion of the bezel is narrower than the wide portion of the bezel, the narrow portion of the bezel extruding in a forward direction away from the first surface of the chassis, (Soderstrom, at least Image 1 #s 1 & 3, and Image 2 #s 3 & 4, which shows a wide portion of the front panel frame (which is the same width as the box/chassis), and as the frame extends/protrudes away from the chassis the fame becomes more narrow, ie. the narrow portion)
 the narrow portion of the bezel including venting holes formed on a front surface of the bezel, top and bottom extrusion openings positioned respectively at a top side surface of the bezel and a bottom side surface of the bezel, (Soderstrom, at least Image 2, #5 , which shows venting holes on the front surface of the frame, #6 shows a top extrusion and Image 3, #3, shows a bottom extrusion)
wherein the venting holes and the top and bottom extrusion openings enable direct airflow, and at least one vent cut into the surface of the chassis, (Soderstrom at least Images 1 & 2 shows airflow enablement via the honeycomb mesh portion and other vents since there are venting holes, extrusions, and the presence of a fan. Image 2, #1, shows vents cut into the surface of the chassis) and 
the wide portion of the bezel having holes to enable touching of the display screen, one or more buttons, and at least one light emitting diode status indicator (Soderstrom at least Image 1 shows that the top side of the frame (ie. wide portion) has holes/cut-outs #2 for buttons and LED status indicators, which both can be touched by anyone or anything).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Soderstrom for the purpose of making a proper housing for electronic components which will properly protect the components and keep them cool.
Good teaches a front fan. Good fails to explicitly teach enable direct airflow from the venting holes and the top and bottom extrusion openings into the at least one vent cut into the surface of the chassis. However, MMO Champion teaches that the front of a case would be the air intake to allow blowing air through the case (see MMO Champion, comment #2 by Nejji). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of MMO Champion for the purpose of directing airflow from the front of the case through the case and out the back of the case thus efficiently cooling the internal components.
Good fails to explicitly teach the bezel enables a view of a display screen, the bezel having holes to enable touching of the display screen. However, Motorola teaches a settop box with a front panel, the front panel enables a view of a display screen and the panel having holes to enable touching of the display screen (see Motorola, page 8 item #7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Motorola for the purpose of making a control and display interface on a device for a user to interact with and control the device.
In reference to claim 2, this is taught by Good, see at least paragraphs 13 & 14, which teaches receiving input signals.
In reference to claim 3, this is taught by Good, see at least paragraph 17 lines 1-8, which teaches output status.
In reference to claim 4, this is taught by Soderstrom, see at figure at the bottom of page 1.
In reference to claim 16, this is taught by Good, see at least second half of paragraph 13, paragraph 14, and paragraph 17 lines 1-4, which teaches adjusting encoding parameters based on configuration information.
Claim 17 is a slight variations of the rejected claim 1 above, and is therefore rejected based on the same rationale.


Claims 5-7,12,13,15,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Good (US Publication 20140376623) in view of Soderstrom, Thomas (“Cooler Master MasterBox 5 EATX Mid-Tower Case Review”, 7/12/2016) in further view of MMO Champion (“adding in case fans: Blow air into the case or suck air out?”, 1/15/2011) in further view of Motorola (“MDV580T Users manual”, 9/12/2007) in further view of Fracastoro et al (US Publication 20180338143).
In reference to claim 5, Good fails to explicitly teach wherein the encoding circuitry comprises a field programmable gate array (FPGA). However, Fracastoro teaches a video stream encoder device comprising a FPGA (see Fracastoro, at least paragraphs 61 & 64).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Fracastoro for the purpose of using standard processing means configured to encode video signals.
In reference to claim 6, this is taught by Good, see at least paragraph 14, which teaches encoding the stream.
In reference to claim 7, this is taught by Good, see at least paragraph 15, which teaches receiving input for encoding.
In reference to claim 12, this is taught by Good, see at least paragraph 11.
In reference to claim 13, this is taught by Good, see at least paragraphs 11 lines 14-17.
In reference to claim 15, this is taught by Good, see at least paragraph 18.
Claims 18,19 are slight variations of the rejected claims 6,7 above, and are therefore rejected based on the same rationale.

Claims 8,20 are rejected under 35 U.S.C. 103 as being unpatentable over Good (US Publication 20140376623) in view of Soderstrom, Thomas (“Cooler Master MasterBox 5 EATX Mid-Tower Case Review”, 7/12/2016) in further view of MMO Champion (“adding in case fans: Blow air into the case or suck air out?”, 1/15/2011) in further view of Motorola (“MDV580T Users manual”, 9/12/2007) in further view of Fracastoro et al (US Publication 20180338143) in further view of Roderick (US Publication 20190251381).
In reference to claims 8,20, this is taught by Good, see at least paragraphs 14 & 15. But Good fails to explicitly teach wherein the FPGA is reprogrammed based on a second algorithm. However, Roderick teaches image processing and discloses reprogramming an FPGA to perform image processing based upon a different algorithm (see Roderick, at least paragraphs 51 & 53).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Roderick for the purpose of adjusting image processing features of the FPGA based upon commands which specify a desired image algorithm, thus increasing versatility.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Good (US Publication 20140376623) in view of Soderstrom, Thomas (“Cooler Master MasterBox 5 EATX Mid-Tower Case Review”, 7/12/2016) in further view of MMO Champion (“adding in case fans: Blow air into the case or suck air out?”, 1/15/2011) in further view of Motorola (“MDV580T Users manual”, 9/12/2007) in further view of Fracastoro et al (US Publication 20180338143) in further view of Fratini et al (US Publication 20180159752).
In reference to claim 9, Good fails to explicitly teach wherein the data corresponding to the second encoding algorithm is received via a message using a message queue telemetry transport protocol, and the message is received from a broker system. However, Fratini teaches utilizing a broker to receive and MQTT messages from a client for processing (see Fratini, at least paragraphs 7 & paragraph 28 lines 9-14).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Fratini for the purpose of ensuring reliable message management.
In reference to claim 10, this is taught by Good, see at least paragraph 14.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Good (US Publication 20140376623) in view of Soderstrom, Thomas (“Cooler Master MasterBox 5 EATX Mid-Tower Case Review”, 7/12/2016) in further view of MMO Champion (“adding in case fans: Blow air into the case or suck air out?”, 1/15/2011) in further view of Motorola (“MDV580T Users manual”, 9/12/2007) in further view of Fracastoro et al (US Publication 20180338143) in further view of Coward et al (US Publication 20170078686).
In reference to claim 14, Good fails to explicitly teach wherein the data corresponding to the second encoding algorithm is received from a mobile application associated with a social network. However, Coward teaches video encoding and delivery over a network, and discloses a user smartphone device, associated with a social media website, sending instructions on video encoding (see Coward, at least paragraphs 53, 60 & 61).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Good based on the teachings of Coward for the purpose of enabling social media users to utilize video encoding features when sharing their captured videos.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
August 10, 2022